Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 27, 2017                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155117                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
  MARTEZ TILLMAN,                                                                                                    Justices
           Plaintiff-Appellee,
  v                                                                SC: 155117
                                                                   COA: 328520
                                                                   Wayne CC: 11-004876-NO
  PERFECT PITCHER SPORTS PUB, INC.,
            Defendant-Appellant.

  ____________________________________/

        On order of the Court, the application for leave to appeal the December 6, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 27, 2017
           a0920
                                                                              Clerk